Name: Commission Regulation (EEC) No 602/91 of 12 March 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 3 .- 91 Official Journal of the European Communities No L 67/27 COMMISSION REGULATION (EEC) No 602/91 of 12 March 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (!) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 15 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. \2) OJ No L 321 , 21 . 11 . 1990, p. 6 . No L 67/28 Official Journal of the European Communities 14 . 3 . 91 ANNEX Code CN code l Description Amount of unit values per 100 kg net . ECU Bfrs/ Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90-51 0701 90 59 1 New potatoes 31,39 1326 247,41 64,40 219,16 6943 24,16 48073 72,58 ¢22,03 1.20 0702 00 10 0702 00 90 I Tomatoes h 81,04 3424 638,77 166,27 565,82 17925 62,38 124112 187,39 56,88 1.30 0703 10 19 Onions (other than seed) 24,83 1 049 195,75 50,95 1 73,39 5493 19,11 38 034 57,42 17,43 1.40 0703 20 00 Garlic 199,38 8423 1571,53 409,06 1 392,05 44101 153,49 305346 461,04 139,96 1.50 ex 0703 90 00 Leeks 56,47 2385 445,10 115,86 394,27 12491 43,47 86483 130,58 39,64 1.60 ex 0704 10 10 ex 0704 10 90 I Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,77 1004 187,40 48,78 165,99 5259 18,30 36411 54,97 16,69 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 81,45 3441 642,04 167,12 568,72 18017 62,70 124749 188,35 57,18 1.100 ex 0704 90 90 Chinese cabbage 63,07 2664 497,12 129,39 440,34 13950 48,55 96590 145,84 44,27 1.110 0705 11 10 070.5 1 1 90 I Cabbage lettuce (head lettuce) 106,07 4481 . 836,05 217,62 740,57 23462 81,65 162443 245,27 74,45 1.120 ex 0705 29 00 Endives 69,92 2951 551,84 143,36 487,84 15388 53,87 107438 161,60 49,09 1.130 ex 0706 10 00 Carrots 50,21 2121 395,77 103,02 350,57 11 106 38,65 76899 116,11 35,24 1.1,40 ex 0706 90 90 Radishes 83,52 3 529 658,36 171,36 583,17 18475 64,30 127918 193,14 58,63 1.150 0707 00 1 1 0707 00 19 I Cucumbers ' 84,38 3 565 665,1 1 173,12 589,15 18665 64,96 129231 195,12 59,23 1.160 0708 10 10 0708 10 90 I Peas (Pisum sativum) 268,48 11 343 2116,21 550,84 1 874,53 59387 206,68 411 177 620,83 188,46 1.170 l Beans : I \ I 1.170.1 0708 20 10 0708 20 90 I Beans (Vigna spp ., Phaseolusspp .) 187,51 7922 1 478,02 384,72 1 309,23 41477 144,35 287178 433,60 131,63 1.170.2 0708 20 10 0708 20 90 I Beans (Phaseolus ssp., vulga ­ris var. Compressus Savi) 209,67 8858 1 652,63 430,17 1 463,89 46377 161,41 321 104 484,83 147,18 1.180 ex 0708 90 00 Broad beans 90,54 3 825 713,70 185,77 632,20 20028 69,70 138 672 209,38 63,56 1.190 0709 10 00 Globe artichokes 88,70 3748 699,21 1 82,00 619,36 19622 68,29 135856 205,12 62,27 1.200 l Asparagus : I I \ || 1.200.1 ex 0709 20 00  green 393,67 16632 3102,96 807,69 2748,59 . 87078 303,06 602901 910,31 276,35 1 .200.2 ex 0709 20 00  other 200,50 8462 1 582,32 411,05 1 398,80 44123 154,48 308 059 463,38 140,76 1.210 070.9 30 00 Aubergines (egg-plants) 131,48 5555 1 036,35 269,75 917,99 29083 101,22 201 362 304,03 92,29 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dutce) 61,40 2594 484,00 125,98 428,73 13582 47,27 94042 141,99 43,10 1.230 0709 51 30 Chantarelles 547,80 23 223 4305,96 1 127,97 3 777,47 112445 420,46 845160 1 271,93 383,30 1.240 0709 60 10 Sweet peppers , 128,21 5417 1010,59 263,05 895,17 28360 98,70 196356 296,47 90,00 1.250 0709 90 50 Fennel 125,36 5296 988,17 257,21 875,31 27730 96,51 192000 289,90 88,00 1.260 0709 90 70 Courgettes 69,63 2942 548,87 142,86 486,18 15402 53,60 106645 161,02 48,88 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption ) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 . 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp .), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 51,03 2156 402,28 104,71 356,34 11289 39,29 78163 118,01 35,82 2.30 ex 0804 30 00 Pineapples, fresh 41,93 1771 330,54 86,04 292,79 9276 32,28 64224 96,97 29,43 2.40 ex 0804 40 10 ex 0804 40 90 I Avocados, fresh 127,31 5379 1 003,52 261,21 888,91 28161 98,01 194983 294,40 89,37 14. 3 . 91 Official Journal of the European Communities No L 67/29 Code CN code l Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 ex 0804 50 00 Guavas and mangoes, fresh Sweet oranges, fresh : 188,65 7970 1 487,00 387,06 1 317,17 41729 145,23 288922 436,24 132,43 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 44,87 1895 353,69 92,06 313,30 9925 34,54 68723 103,76 31,50 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Nave.lines, Nave ­ lates, Salustianas , Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins 41,21 1741 324,89 84,56 287,79 9117 31,73 63127 95,31 28,93 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 26,48 1 118 208,95 54,28 184,23 5709 20,30 40838 61,20 18,55 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : - 2.70.1 ex 0805 20 10  Clementines 106,87 4515 842,42 219,28 746,21 23640 82,27 163681 247,14 75,02 270.2 ex 0805 20 30  Monreales and Satsumas 69,42 2933 547,24 142,44 484,74 15357 53,44 106328 160,54 48,73 2.70.3 ex 0805 20 50  Mandarins and wilkings 65,42 2764 515,70 134,23 456,80 14472 50,36 100200 151,29 45,92 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 81,36 " 3437 641,28 166,92 568,04 17996 62,63 . 124600 188,13 57,11 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 56,54 2389 445,72 116,02 394,82 12508 43,53 86603 130,76 39,69 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 71,61 3025 564,49 146,93 500,02 15841 55,13 109681 165,60 50,27 2.90 Grapefruit, fresh : I I I I I 2.90.1 ex 0805 40 00  white 33,36 1409 263,01 68,46 232,97 7380 25,68 51 103 77,16 23,42 2.90.2 ex 0805 40 00  pink 58,70 2480 462,71 120,44 409,86 12984 45,19 89903 135,74 41,20 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 115,87 4895 91335 237,74 809,04 25631 89,20 177463 267,95 81,34 2.110 0807 10 10 Water-melons 27,15 1 151 213,48 55,92 187,27 5574 20,84 41901 63,05 19,00 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 45,40 1918 357,87 93,15 317,00 10043 34,95 69534 104,99 31,87 2.120.2 ex 0807 10 90  other 136,20 5754 1 073,56 279,44 950,95 30127 104,85 208592 314,95 95,61 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 68,91 2911 543,15 141,38 481,12 15242 53,04 105534 159,34 . 48,37 2.140 Pears I I 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 110,81 4676 874,53 227,18 773,10 24386 85,38 170261 256,10 77,79 2.140.2 0808 20 31 \ I I I \ 0808 20 33 0808 20 35 0808 20 39 Other 58,20 2459 458,78 119,41 406,38 12874 44,80 89140 134,59 40,85 2.150 0809 10 00 Apricots 140,85 5932 1 109,84 288,19 981,41 30821 108,42 216792 324,75 99,48 2.160 0809 20 10 0809 20 90 1 Cherries 151,28 6386 1 193,65 309,95 1 053,40 33046 116,27 232934 349,44 106,23 2.170 ex 0809 30 00 Peaches 135,37 5719 1067,01 277,73 945,15 29943 104,21 207318 313,02 95,02 14. 3 . 91No L 67/30 Official Journal of the European Communities Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ ¢ 2.180 ex 0809 30 00 Nectarines 129,82 5485 1 023,31 266,36 906,44 28717 99,94 198828 300,21 91,13 2.190 0809 40 11 ) 0809 40 19 | Plums 127,51 5387 1 005,07 261,61 890,29 28205 98,16 195284 294,85 89,51 2.200 0810 10 101 0810 10 90 | Strawberries 337,06 14241 2656,74 691,54 2353,32 74555 259,48 516200 779,40 236,60 2.205 0810 20 10 Raspberries 715,82 30243 5642,13 1 468,62 4997,77 158334 551,06 1096258 1 655,23 502,48 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinetisis Planch.j 72,67 3070 572,85 149,11 507,43 16076 55,95 111305 168,05 51,01 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 89,65 3788 706,68 183,94 625,97 19831 69,02 137307 207,31 62,93 2.250 ex 0810 90 30 Lychees 221,74 9368 1 747,82 454,95 1 548,21 49048 170,70 339598 512,75 155,66